COMPTON, Justice,
dissenting.
Tentatively I agree with the court’s conclusion that if newly enacted AS 47.10.092(a) is applied to the facts of this case, little of the order concerning release of information can be sustained. However, the parties have not had an opportunity to address the applicability of the statute to the case.
B.S., the minors’ mother, has argued in a post-briefing notice to the court that the issues in the case are not moot because of the newly enacted statute. She suggests that “[i]f this court wishes to have further briefing or argument on mootness, [she] will be happy to provide it.” The guardian ad litem for C.A.S. and P.K.S. concurs, stating that “[t]he *1269amendment has no specific provision for retroactive application. Other issues raised in the appeal remain unaffected by the amendment.” Neither the State of Alaska nor the Amicus Curiae has responded. Despite the protestations of two of the parties that the statute is not determinative of the issues raised, the court sna sponte determines that the statute applies to the case. The court then determines the rights of the parties based on the statute.
Further, I do not believe that the issue of application of AS 47.10.092(a) to the case is the end of the matter. Through their guardian ad litem, C.A.S. and P.K.S. assert that the order concerning release of information protected their right to privacy under the Alaska Constitution. See Alaska Const, art. I, § 22. Indeed, C.A.S. and P.K.S., as well as the superior court, predicated the propriety of the order in part on the Alaska Constitution. Alaska Statute 47.10.092(a) may infringe upon this right. As with the applicability of the statute, the parties have not had an opportunity to address the constitutionality of statute.
An informed analysis of the statute might not affect the present resolution of the ease. However, if the statute were declared unconstitutional, the rationale and the holding of the case would be markedly different. The superior court balanced the mother’s right to redress of her grievances with her children’s right to privacy.1 Thus the parties should be directed to address whether AS 47.10.092(a) applies to this case, and if so, whether it impermissibly infringes on C.A.S.’s and P.KS.’s constitutional right to privacy.
The ease before us stands in stark contrast to Gilmore v. Alaska Workers’ Compensation Board, 882 P.2d 922 (Alaska 1994). In Gilmore this court sua sponte directed the parties to brief the constitutionality of the statute under consideration, even though neither party had questioned its constitutionality. Without ever addressing whether Gilmore was erroneously denied compensation benefits under the statute as we might have construed it, the court simply held the statute unconstitutional. I disagreed with the court’s disregard of the doctrine of judicial abstention in that case, but at least the court gave the parties the opportunity to brief the issue it raised. Moreover, constitutionality of the statute is directly implicated in this ease, yet the court ignores the issue.
I continue to disagree with the court’s ad hoc approach to the doctrine of judicial abstention. I firmly believe that we should abstain from addressing constitutional issues when resolution of those issues will not change the result of the case. In a similar vein, I do not agree that this court should resolve a case on any issue neither raised nor briefed. Yet unlike its posture in Gilmore, here the court does not even deign to solicit the parties’ views on either the applicability of the statute or its constitutionality. The inconsistency of the court again presents the specter of arbitrariness and favoritism.
The superior court found it apparent from the pleadings “that there has already been and will continue to be irreparable harm to [C.A.S.] by the release of information by the mother,” and “there may be irreparable harm to [P.K.S.] by his being subjected to interviews and questioning by untrained persons concerning problems he might have in foster care.” These findings are challenged by B.S. on procedural and substantive grounds. However, the court evades the challenge, and the consequences that may follow if it is unpersuasive, by applying its unsolicited interpretation of the newly enacted statute. In view of the possible consequences of this decision, the court should not hesitate to examine the issues fully.
Gilmore’s right to compensation benefits is surely important. However, the right of a child whose life has been found to have been irreparably damaged by her mother’s disclosure of personal, embarrassing, and arguably constitutionally private information seems no less important. If briefing by the parties *1270was necessary in Gilmore, surely it is also necessary in this case.

. In Breese v. Smith, 501 P.2d 159 (Alaska 1972), we examined the hair length regulation of a public school. In striking the regulation as in conflict with the constitutional right to liberty. we reiterated our position "that children are possessed of fundamental rights under the Alaska constitution." Breese, 501 P.2d at 167.